This was an action brought upon a promissory note for #122 75, written in Hawaiian, payable to “ Kauka,” and containing no words for value received.” Counsel for defendant contended that it was not payable to the plaintiff or any one else, but to £i Kauka,s, (doctor,) a general term, that might apply to any other person as well as the plaintiff. The court overruled this objection and allowed the *94plaintiff to show that by the term “Kauka” the defendant meant Dr. G. A. Lathrop. It was then contended that the words “ value received,” or words equivalent thereto being wanting in the note, the burthen of proof rested on the plaintiff to show that there was value received, or a good and sufficient consideration given for the note.
Mr. Blair and Mr. Bowlin for plaintiff.
Mr. Bates for defendant.
The Chief Justice said it was quite immaterial whether the expression of “ value received” was inserted in a promissory note or not. The law implies from the nature of the instrument itself, that it is for value received, by the maker from the payee.
Verdict for the face of the note and interest f/om the day of its maturity in favor of plaintiff.